Wood, J. The non-attendance of the defendant (appellant) and his leading counsel, it appears, was because of a misapprehension of facts caused by the statement of the plaintiff (appellee) which was believed and acted upon, and which was incorrect. To force the trial in the absence of the defendant and his leading counsel under such circumstances would be enabling the plaintiff to gain an unjust advantage through his own wrong. It matters not, in the result to the defendant, whether the wrong was intended or not. Without entering fully into the merits of the controversy, it is easy to see that the defendant had not only reason for being present himself in person, but needed the assistance of his leading counsel. The refusal of the court to grant a continuance, or at least a postponement of the trial, under the circumstances, for a short time, to allow an opportunity for the defendant and his leading counsel to be present was, we think, an unreasonable exercise of the court’s discretion, which should be corrected by a reversal of the judgment and a new trial. It is so ordered.